Citation Nr: 0114972	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

2.  Entitlement to an effective date prior to June 22, 1995 
for a grant of service connection for headaches. 


REPRESENTATION

Appellant represented by:	Grady Parker, Jr.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

The veteran had a period of verified active service from May 
1981 to December 1986, and reported another period of 
unverified service from October 1977 to October 1980.  His 
claims come before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained, and no further 
development is necessary to comply with the Veterans Claims 
Assistance Act of 2000.

2.  No medical evidence indicates that the veteran's 
headaches cause prostrating attacks.

3.  An unappealed December 1990 rating decision denied the 
veteran's claim of entitlement to service connection for 
residuals of head trauma resulting in headaches.

4.  The veteran attempted to reopen his claim for service 
connection for headaches by submitting a VA Form 21-4138 
(Statement in Support of Claim), dated July 25, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8100 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The proper effective date for a grant of service 
connection for headaches is July 25, 1994, the date of the 
veteran's claim.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.151, 3.160, 3.400 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2000 rating decision, the RO granted service 
connection for headaches and assigned a 10 percent disability 
evaluation, effective from June 22, 1995.  The veteran 
appealed that decision with respect to the 10 percent 
evaluation and the June 22, 1995 effective date.  

I.  Duty to Assist

In such cases, VA has a duty to assist the veteran in 
developing facts which are pertinent to that claim.  In 
November 2000, the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA") became 
law, and substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  Changes potentially relevant to 
the veteran's appeal include the establishment of procedures 
for advising the claimant and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  Where the law or regulations governing 
a claim change after the claim has been filed, but before the 
appeal process has been concluded, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes a recent VA 
examination report, several opinions provided by VA 
physicians concerning the nature and severity of the 
veteran's headaches, as well as VA and private treatment 
records.  Moreover, the Board concludes that the discussions 
in the rating decisions, Statement of the Case, and letters 
from the RO have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  As such, compliance with 
VA's notification requirements has been met.  

The Board thus finds that the current record is adequate to 
allow for equitable review of the veteran's claims and that 
no further action is necessary to meet the requirements of 
the VCAA.  Accordingly, under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Propriety of the 10 Percent Rating 
for Headaches

In a January 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches.  The veteran appealed that decision, and the Board 
remanded the case in January 1998 for additional development.  
In August 2000, the RO granted service connection for 
headaches as secondary to service-connected hypertension.  
The RO assigned a 10 percent evaluation, effective from June 
22, 1995.  The veteran disagreed with the 10 percent 
evaluation.  As this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A.  Background

In assigning a 10 percent evaluation, the RO considered 
medical records associated with the veteran's claim for 
Social Security Administration benefits.  The Board points 
out that most of these records pertain to the veteran's 
arthralgias, hypertension and psychiatric problems, with only 
a few references to headaches.  In this regard, during a 
psychological evaluation in September 1997, the veteran 
described headaches accompanied by a sore neck, blurred 
vision, shortness of breath and tightness in his chest.  He 
said these episodes occurred two to three times a week.  In 
October 1997, the veteran was evaluated at Michigan Medical 
Consultants.  A report from that evaluation recorded an eight 
year history of hypertension resulting in occasional 
headaches.  A December 1997 psychological evaluation report 
noted the veteran's complaints of headaches "all the time."  
The Board points out, however, that none of these reports 
lists a diagnosis of headaches.

In August 1998, the veteran underwent a VA neurological 
examination to determine the nature and etiology of his 
headaches.  The veteran told the examiner that headaches 
generally started in the frontal area, would occur four to 
five times a week, and lasted approximately 10 to 15 minutes.  
It was noted that he was not taking any medication.  He 
reported some photophobia but denied visual aura, prostration 
and vomiting.  X-ray examination of the skull was normal 
except for some calcification of the falx cerebri.  
Examination of the sinuses was negative.  The examiner 
concluded with a diagnosis of headaches of uncertain 
etiology.  The examiner recommended that the veteran undergo 
a computer tomography (CT) scan to determine the etiology of 
his headaches, but the veteran refused.  

In a January 2000 letter, Dirk Snyder, M.D., stated that he 
had seen the veteran for complaints of recurrent migraine 
headaches.  Dr. Snyder indicated that two recent CT scans of 
the head were negative for any masses or bleeding, and that 
the veteran now requested another CT scan.  Dr. Snyder 
explained that a repeat CT scan was unnecessary, as there had 
been no significant changes in his headaches or their 
pattern.  Dr. Snyder described the veteran's headaches as a 
"classical presentation for a migraine with aura."  The 
veteran was therefore placed on Tenormin for migraine 
prophylaxis.  

At a VA psychiatric examination in March 2000, the veteran 
refused to discuss his headaches when questioned.  When the 
examiner inquired about headaches, the veteran became 
defensive, argumentative and irritated, stating that "he was 
getting the same old run around by the VA." 

Mary Ellen Benzik, M.D., submitted a May 2000 letter 
indicating that the veteran suffered from chronic migraine 
headaches which were exacerbated by a tension component 
hypertensive episode.  Dr. Benzik stated that this indeed 
could lead to a tension headache, and that the veteran was 
currently on Tenormin once a day and Depakote twice a day for 
migraine prophylaxis.  In a September 2000 letter, Dr. Snyder 
said the veteran's headaches had improved on Depakote, 
decreasing from four to five times a week to only two to 
three times a week. 

The Board also considered the veteran's lay statements in 
support of his claim.  In a VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated in March 1996, the veteran said he 
suffered from severe chronic headaches that would last four 
to five days a week.  He also reported a history of blurred 
vision, and said he was unable to work because of his 
headaches and other injuries.  In a VA Form 21-4138 
(Statement in Support of Claim) dated in September 2000, the 
veteran said he suffered from very frequent completely 
prostrating and prolonged attacks which caused severe 
economic inadaptability, thereby warranting a 50 percent 
evaluation under the rating schedule.  

B.  Analysis

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
When the evidence is in relative equipoise, the veteran is 
accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Migraine headaches are evaluated under Diagnostic Code 8100.  
This diagnostic code provides a 10 percent evaluation where 
evidence establishes that the claimant experiences 
"characteristic prostrating" attacks on average of one attack 
in two months over the last several months.  Where such 
attacks are less frequent, a zero percent rating is assigned.  
Where such attacks occur on an average of once a month over 
last several months, a 30 percent rating is warranted.  Where 
there are very frequent completely prostrating and prolonged 
attacks productive of "severe" economic inadaptability, a 50 
percent rating is warranted.  See 38 C.F.R. § 4.124, 
Diagnostic Code 8100 (2000).

After a careful review of the evidence, the Board finds that 
the RO properly rated the veteran's headaches as 10 percent 
disabling under Diagnostic Code 8100.  In this respect, 
although the veteran has indicated that his headaches have 
been both severe and frequent, there is simply no medical 
evidence indicating that they have resulted in prostrating 
attacks, as required for even a 10 percent evaluation under 
Diagnostic Code 8100.  In his VA Form 9 submitted in 
September 2000, the veteran said he suffered from very 
frequent completely prostrating and prolonged attacks which 
caused severe economic inadaptability, essentially listing 
the criteria for a 50 percent evaluation under Diagnostic 
Code 8100.  Nevertheless, prostrating attacks have not been 
described in any of the medical records.  In fact, at his VA 
neurological examination in August 1998, the veteran 
specifically denied prostration related to headaches.  The 
Board places significantly more weight on these objective 
clinical findings than the veteran's own statements in 
support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's headaches since the 
initial grant of service connection.  In reaching this 
decision, the Board acknowledges that, under the prior and 
revised provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); see Gilbert, 1 Vet. App. at 
55.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

There has been no showing in the present case that the 
veteran's disability due to headaches has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  Indeed, 
evidence suggests that any interference with employment is 
due to disabilities other than headaches.  At a psychological 
evaluation in September 1997, the veteran indicated that a 
leg injury made it impossible to get a job.  The psychologist 
also opined that the veteran was not able to manage his funds 
due to a history of substance abuse and a possible thought 
disorder.  As such, there are currently no factors suggestive 
of an unusual disability picture as a result of his service-
connected disability due to headaches.  Therefore, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R.    § 3.321(b)(1) is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

III.  Effective Date for the Grant of Service Connection for 
Headaches

The veteran claims he is entitled to an effective date prior 
to June 22, 1995 for the grant of service connection for 
headaches.  The statutory guidelines for the determination of 
an effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110.  Except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400.  In cases 
involving new and material evidence, where evidence other 
than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after the final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 5101(a); 
38 C.F.R. § 3.151.  The law provides that any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  See 38 C.F.R. § 3.155(a).  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Under certain 
circumstances VA medical records may constitute an informal 
claim for increase or to reopen a compensation claim under 38 
C.F.R. § 3.157, but this provision is not for application in 
an initial compensation claim for a disability.

In the present case, the record shows that in 1989 the 
veteran filed a claim of entitlement to service connection 
for residuals of a head injury, to include headaches, blurred 
vision and memory loss.  That claim was denied by the RO in a 
December 1990 rating decision.  The veteran made no response 
within one year after being notified of that decision and of 
his appellate rights.  Therefore, that decision is final and 
not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c) (West 1991).  

The veteran submitted no additional correspondence related to 
headaches until July 1994.  In a VA Form 21-4138 dated July 
25, 1994, the veteran indicated that he was seeking service 
connection for headaches.  In a letter dated August 4, 1994, 
the RO requested that the veteran submit evidence in support 
of his claim.  The veteran replied that all pertinent 
evidence was a matter of record at the Allen Park VA Medical 
Center (VAMC).  Rather than requesting medical records from 
that facility, the RO issued a letter dated October 3, 1994, 
notifying the veteran that his claim was denied because he 
failed to send the requested information.  On November 4, 
1994, the RO received the veteran's VA Form 21-4148 
expressing disagreement with that decision.  On June 22, 
1995, the RO received a second VA Form 21-4138 from the 
veteran indicating that he was seeking service connection for 
headaches. 

The veteran's claim for service connection for headaches was 
eventually reopened and granted.  In an August 2000 rating 
decision, the RO granted service connection for headaches as 
secondary to his service-connected hypertension.  The RO 
assigned an effective date of June 22, 1995, the date it 
received the veteran's VA Form 21-4138.  The veteran appealed 
that decision, arguing that the proper effective date is 
April 1989, the date he initially filed his claim for service 
connection for residuals of a head injury, to include 
headaches.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports an effective date 
prior to July 22, 1995.  The Board rejects the veteran's 
argument that the proper effective date is April 1989, the 
date he initially filed a claim for service connection for 
residuals of a head injury.  The RO denied that claim in a 
December 1990 rating decision.  Since the veteran made no 
response within one year after being notified of that 
decision and of his appellate rights, that decision is final 
and not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c).  The Board emphasizes that the 
finality of the December 1990 rating decision precludes 
consideration of an effective date of the award of service 
connection for headaches prior to the date of that rating 
decision.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  

Nevertheless, the Board points out that the veteran attempted 
to reopen his claim prior to June 22, 1995.  In a VA Form 21-
4138 dated July 25, 1994, the veteran requested service 
connection for headaches.  The RO notified the veteran that 
his claim had been denied.  On November 4, 1994, the RO 
received the veteran's VA Form 21-4138 in which he stated 
that the RO denied his claim without a review of the medical 
records from the Allen Park VAMC.  The Board construes this 
as a Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201 (2000); see also Gallegos v. Gober  14 
Vet. App. 50 (2000) (statute requires only that an NOD 
contain an expression of disagreement with the decision of 
the RO).  For reasons unknown, a Statement of the Case was 
not issued at that time.  38 C.F.R. § 20.202.  The veteran 
submitted another VA Form 21-4138 on June 22, 1995, which the 
RO construed as the veteran's claim to reopen.  However, the 
Board points out that the veteran attempted to reopen his 
claim on July 25, 1994.  Accordingly, the proper effective 
date for a grant of service connection for headaches is July 
25, 1994, the date of the veteran's claim.

In conclusion, the Board finds the proper effective date for 
the grant of service connection for headaches to be July 25, 
1994, the date on which the veteran first attempted to reopen 
his claim.  Therefore, the appeal is granted. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for headaches is denied.

The proper effective date for a grant of service connection 
for headaches is July 25, 1994. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

